United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-520
Issued: June 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 16, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated September 21, 2006 denying her request for
reconsideration. Because she filed her appeal more than a year after the last merit decision dated
August 24, 2005, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board does not have
jurisdiction over the merits of the claim. The only decision properly before the Board is the
Office’s September 21, 2006 nonmerit decision.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
This is the second appeal in this case to the Board. In an order dated April 19, 2005, the
Board set aside the Office’s April 20, 2004 denial of appellant’s request for reconsideration and
remanded the case for proper consideration of the evidence.1
On January 13, 1999 appellant, a 41-year-old letter carrier, filed a traumatic injury claim
alleging that on January 8, 1999 she injured her feet delivering mail in inclement weather.2 The
Office accepted the claim for bilateral tendinitis/strain and later expanded the claim to include
Morton’s neuroma, right foot. Appellant returned to limited duty on May 20, 1999. On April 5,
2000 she filed an occupational disease claim alleging that she had developed tarsal tunnel
syndrome, hammertoes and bunions, as a result of walking and prolonged standing in frigid
temperatures while performing her employment-related duties.3
On June 21, 2000 the Office denied appellant’s occupational disease claim on the
grounds that the claimed medical conditions had not been shown to be causally related to factors
of employment.4 By decision dated November 17, 2000, an Office hearing representative set
aside the June 21, 2000 decision and remanded the case for further development of the medical
evidence. Finding that the April 5, 2000 claim was actually an expansion of the January 13,
1999 claim, the hearing representative directed the Office to double File No. A10-498108 into
File No. A10-484070.
Appellant was treated by Dr. Samuel Chmell, a Board-certified orthopedic surgeon, who
opined on February 1, 2001 that appellant’s hammertoe and bunion conditions were related to
her employment. In a January 10, 2001 report of a second opinion examination, Dr. Leonard R.
Smith, a Board-certified orthopedic surgeon, opined that her bunions and hammertoe deformities
were not caused, aggravated, precipitated or exacerbated by her employment activities. He
stated that there was no orthopedic evidence of any pathology in appellant’s feet or ankles
related to her work.
By decision dated February 1, 2001, the Office again denied appellant’s occupational
disease claim, finding that the medical evidence did not establish that her condition was related
to her employment. On June 21, 2001 an Office hearing representative found a conflict between
the medical opinions of appellant’s treating physician and the second opinion physician.
Accordingly, the representative set aside the February 1, 2001 decision and remanded the case
for further development of the medical evidence, including an impartial medical examination.
On remand, the Office referred appellant, together with the entire medical record and a
statement of accepted facts, to Dr. Alan A. Hyman, a Board-certified orthopedic surgeon, for an
1

Docket No. 05-319 (issued April 19, 2005).

2

File No. 10-0484070.

3

File No. 10-0498108. Appellant also has an approved occupational disease claim for a March 1, 1999 injury
that was accepted for lumbosacral radiculopathy on the right.
4

The record does not contain a copy of the June 21, 2000 decision.

2

impartial medical examination. In a September 13, 2001 report, Dr. Hyman diagnosed mild
bilateral hallux valgus deformities; mild bilateral supple hammertoe deformities lesser toes; right
ankle tarsal tunnel syndrome; and Morton’s neuroma right foot. He opined that appellant’s
hallux valgus deformities were not caused by work activities, explaining that these conditions
were extremely common and that, if there had been a progression of these deformities, it should
be considered a natural progression. Dr. Hyman opined that appellant’s tarsal tunnel syndrome
and Morton’s neuroma were causally related to her employment activities.
By decision dated October 24, 2001, the Office accepted that appellant’s tarsal tunnel
syndrome was work related. However, the Office denied the claim as to bilateral hammertoes
and hallux deformities, finding that these conditions were not causally related to appellant’s
employment.
On October 21, 2002 appellant requested reconsideration of the October 24, 2001
decision, submitting follow-up reports from her treating physician. She contended that
Dr. Hyman’s referee opinion should not have been given special weight, as it was not factual and
was not well rationalized. By decision dated January 16, 2003, the Office denied modification of
its October 24, 2001 decision.
On January 13, 2004 appellant again requested reconsideration. She alleged that the
Office failed to properly evaluate the medical evidence. Referring to numerous sections of the
Office procedure manual and the Board’s case law, appellant contended that the Office failed to
apply and misinterpreted certain points of law. She argued that the Office incorrectly accorded
special weight to the impartial medical examiner. Appellant stated that information was
improperly sent to the Office from the employing establishment without her knowledge.
Exhibits submitted included a description of her duties as a letter carrier and an undated
transcript of a hearing before Judge Jackson. In a nonmerit decision dated April 20, 2004, the
Office denied appellant’s request for reconsideration.
Appellant appealed the April 20, 2004 decision to the Board. In an order dated April 19,
2005, the Board set aside the Office’s April 20, 2004 denial of her request for reconsideration
and remanded the case for proper consideration of the evidence.5 In a merit decision dated
August 24, 2005, the Office denied modification of its January 16, 2003 decision.
On August 23, 2006 appellant again requested reconsideration. She contended that the
Office failed to comply with the Board’s April 19, 2005 order and refused to adhere to its own
procedure manual with regard to the selection of medical examiners and in weighing medical
evidence. Appellant stated that the claims examiner “appeared” not to have reviewed the entire
case file and did not give reasons for assigning weight to the referee opinion. In a declaration
dated August 23, 2006, she contended that her claimed condition was causally related to factors
of her federal employment because she never “had any problems” before January 8, 1999.
Appellant did not submit any additional medical evidence.
By decision dated September 21, 2006, the Office denied appellant’s request for
reconsideration, finding that the evidence submitted was insufficient to warrant merit review.
5

Docket No. 05-319 (issued April 19, 2005).

3

LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,6 the Office has the
discretion to reopen a case for review on the merits. The Office must exercise this discretion in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulation,7 which provides that a claimant may obtain review of the merits of his or her written
application for reconsideration, including all supporting documents, which sets forth arguments
and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.8
Evidence that repeats or duplicates evidence already in the case record has no evidentiary
value and does not constitute a basis for reopening a case.9
ANALYSIS
In her August 23, 2006 request for reconsideration, appellant reiterated that her condition
was causally related to her employment and contended that the Office failed to adhere to its
procedure manual with regard to the selection of medical examiners and in weighing medical
evidence. However, she failed to show how the Office erred in its application of a specific point
of law. Appellant also failed to advance a relevant legal argument not previously considered, as
the arguments espoused were raised and considered in her January 13, 2004 request for
reconsideration. The submission of evidence or argument that repeats or duplicates that already
in the case record does not constitute a basis for reopening a case.10

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b).

8

Id.

9

See Helen E. Paglinawan, 51 ECAB 591 (2000).

10

Id.

4

Appellant argued that the Office failed to comply with the Board’s April 19, 2005 order,
stating that the claims examiner “appeared” not to have reviewed the entire case file and failed to
give reasons for assigning weight to the referee opinion. However, the Board finds that these
arguments have no reasonable color of validity and therefore are not a basis for reopening the
case on its merits.11 The record does not establish that pertinent evidence was not considered by
the Office. Furthermore, the reasons for assigning weight to the medical opinion of the impartial
medical examiner were clearly stated in the Office’s October 24, 2001 decision, which was
incorporated by reference in the August 24, 2005 decision.
For reasons stated above, the Board finds that appellant did not demonstrate that the
Office erroneously applied or interpreted a specific point of law, or advance a relevant legal
argument not previously considered by the Office. Consequently, she was not entitled to a
review of the merits of her claim based on the first and second above-noted requirements under
section 10.606(b)(2).12
Appellant submitted no additional evidence in support of her reconsideration request.
However, she contended that her claimed condition was causally related to factors of her federal
employment because she never “had any problems” before January 8, 1999. The Board notes
that lay individuals, such as appellant, are not competent to render a medical opinion.13
Therefore, appellant’s contention does not constitute relevant and pertinent evidence not
previously considered by the Office. Moreover, an award of compensation may not be based on
appellant’s belief of causal relationship. Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents, is sufficient to establish a causal
relationship.14 As she did not submit relevant and pertinent new evidence not previously
considered by the Office, she did not meet the requirements of the third above-noted element of
section 10.606(b)(2).15
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her August 23, 2006 request for reconsideration.

11

See Jennifer A. Guillary, 57 ECAB ___ (Docket No. 06-208, issued March 13, 2005) (while a reopening of a
case may be predicated solely on a legal premise not previously considered, such reopening is not required where
the legal contention does not have a reasonable color of validity).
12

20 C.F.R. § 10.606(b)(2)(1), (2).

13

Robert J. Krstyen, 44 ECAB 227 (1992).

14

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, 49 ECAB 215 (1997).

15

20 C.F.R. § 10.606(b)(2)(3).

5

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 21, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

